Citation Nr: 0909364	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  05-25 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Propriety of severance of service connection for low back 
disability.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1960 to September 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2003 and August 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  Jurisdiction over 
the case was subsequently transferred to the San Diego RO.  A 
Travel Board hearing was held at the RO in December 2008; a 
transcript of the hearing is of record.    

The issue of entitlement to a total disability rating for 
compensation based on individual unemployability (TDIU) is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The probative evidence of record does not lead to the 
undebatable conclusion that the Veteran's low back disability 
was not incurred in military service.


CONCLUSION OF LAW

The grant of service connection for low back disability was 
not clearly and unmistakably erroneous and severance thereof 
was improper.  38 U.S.C.A. §§ 1110, 1131, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.105(d), 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In regard to the Veteran's appeal pertaining to severance of 
service connection for low back disability, an assessment of 
VA's duties under the VCAA is not necessary, given the 
favorable outcome detailed below. 

Analysis

Service medical records do not reveal any treatment or 
evaluation for low back problems.  On his August 1964 
separation examination the Veteran's spine was found to be 
normal and no back problems were noted.  A September 1998 VA 
progress note shows that the Veteran reported that his only 
income was $776 every 90 days from a workmen's compensation 
settlement from 1972.  The Veteran stated that he was a 
survivor of bridge collapse near the Rose Bowl at that time.  
He also stated that due to his injuries sustained in 1972 
plus having high blood pressure and a weak right arm, he was 
unable to work.  He further stated that he had $49,000 in an 
escrow account but that he could not have access to it until 
he was 59 years old unless it was certified that his 
disability from the bridge collapse was totally and 
permanently disabling.  

A November 1999 Neurosurgery VA progress note shows a history 
of the Veteran falling many years prior when a bridge 
collapsed.  He reported current, constant low back and neck 
pain with right shoulder pain, weakness in both lower 
extremities and numbness in the right arm.  He also reported 
that his current radicular pain began in 1998 with weakness 
and decreased sensation and that he had been ambulating with 
a cane for the past 6 months.

A June 2000 VA progress note shows that the Veteran reported 
a 40-plus-year history of back pain.  He indicated that the 
pain had started when he fell on a ship in 1961.  He then 
reinjured the back by falling from a bridge while working on 
the bridge.  He denied any loss of sensation immediately 
after the fall.    

June 2000 VA EMG testing showed evidence of both left and 
right lumbar radiculopathy.  

A November 2000 VA pain consultation report shows that the 
Veteran reported pain difficulties, which initially began 
when he was in the Marines.  He indicated that he dislocated 
his hip and received a spinal cord injury in 1962 while 
aboard a ship.  Then, in 1972, he sustained another work-
related injury after a bridge collapsed at the Rose Bowl in 
Pasadena, California where he was working as a construction 
worker.  

 A June 2001 progress note shows that the Veteran reported 
that he had had low back pain since the 1960s.  

In a March 2003 VA medical opinion, a VA physician noted that 
the Veteran had reported chronic low back pain since the 
1960s.  He had stated that his back pain had started when he 
fell on a ship in 1961.  He then reinjured the back after 
falling from a bridge while working on that bridge.  He 
started having radicular symptoms in 1998 and said that there 
was weakness in the left leg and decreased sensation as well.  
Treating physicians in San Diego reportedly told him that he 
was not a surgical candidate.  The VA physician also noted 
May 2000 MRI findings unchanged from June 1999  showing 
degenerative disc disease at L2-S1 but most severe at L5-S1 
in association with Grade 1 spondylolisthesis due to 
spondylosis; moderate foraminal narrowing at L5-S1 due to the 
spondylolisthesis; and a small disc protrusion and osteophyte 
at L4-5.  The physician then found that the Veteran's low 
back condition was more likely than not the result of his 
claimed service connected injuries in 1961.  The physician 
also noted that the MRI findings were compatible with the 
Veteran's symptomatology of low back pain and numbness in the 
lower extremities. 

In an April 2003 decision the RO granted service connection 
for degenerative disc disease of the lumbar spine and 
assigned a 60 percent rating.     

In a September 2004 medical opinion a physician from QTC 
Medical Services noted that there was a large gap in the 
record after the evaluation the Veteran had upon exiting 
service in 1964 as there was no subsequent record of low back 
treatment or evaluation until 1999.  Thus, there were no 
records that substantiated a claim of low back pain going 
back to the time of service or about that time.  The 
physician also noted that there were no medical records 
indicating that the Veteran had incurred any injury in 
service.  She felt that if the Veteran had had a serious back 
condition due to his claimed injury in service than it was 
unlikely he would have been able to work after service as a 
construction worker as this type of work requires frequent 
heavy lifting in mostly a standing and walking position as 
well as frequent bending.  The physician additionally 
indicated that it appeared that the sole basis of the March 
2003 opinion was the history of low back injury in service 
given by the Veteran rather than a review of the claims file.  
She then found that although the Veteran's severe 
degenerative disc disease most likely corresponded to an 
injury, the date of such injury was unknown based on a review 
of the claims file.  Thus, she opined that it was doubtful 
that the Veteran's low back disability was related to 
service.  

In a May 2005 decision, the RO proposed to sever the grant of 
service connection for degenerative disc disease of the 
lumbar spine, finding that it had made a clear and 
unmistakable error in the earlier April 2003 decision.  The 
decision noted that the record did not show an injury in 
service nor chronic symptoms of a back disorder at 
separation.  It also noted that the September 2004 QTC 
examiner had not found a causal relationship between current 
low back disability and service.    

In a subsequent August 2005 decision the RO severed service 
connection, finding that there was no objective evidence of 
record that the Veteran's degenerative disc disease of the 
lumbar spine was incurred in or aggravated by military 
service or that the Veteran sustained an in-service back 
injury to which his current low back disability could be 
linked.     

At a September 2005 private orthopedic examination, the 
examiner noted the Veteran's report of a back injury in 
service.  The Veteran reported that he was a Marine PFC 
working as an orderly and that he was rapidly walking down a 
ladder from the Captain's Country to the Main Deck when a 
tremendous swell of water threw him about causing him to fall 
about 5 feet, landing on his lower back region and also in 
the process striking both his head and the back of his neck.  
As a result of the fall the Veteran developed back pain, 
right hip pain and neck pain.  He was unable to walk and was 
thus dragged to the ship's dispensary where his lower back 
was adjusted but no X-rays were taken.  He returned to duty 
and continued to put up with the pain.  He did not seek 
further medical care at the time because he wished to 
complete his military service rather than receive a medical 
discharge.  The examiner opined that the patient's 
representation as well as his medical records clearly 
indicated that he suffered injury to his lower back region in 
1961 when he apparently lost his balance and fell.  It was 
noted that the extreme paucity of the Veteran's service 
records pertaining to the incident were undoubtedly secondary 
to the fact that he wished to continue his military career. 

In a November 2007 statement the Veteran reported that he did 
not incur any injury as a result of the bridge collapse in 
1972.  When the bridge collapsed he jumped from east to west 
onto the second phase of the bridge.  He had no injuries and 
there were no Workmen's Compensation related medical 
examinations.  In a later November 2007 statement the Veteran 
reiterated that he was not injured during the bridge collapse 
in 1972 and specified that he did not collect any Workmen's 
Compensation benefits as a result of the accident.  The 
Veteran also submitted statements from his brother and two 
sisters indicating that the Veteran was not injured by the 
bridge collapse.  

In February 2008 the Veteran's representative submitted a 
March 2001 California State Compensation fund insurance 
settlement.  The settlement shows that the Veteran was 
awarded payment in the amount of $10,200 for claimed injuries 
to the lungs, chest, neck, head and right upper extremity 
during the time period from February 1987 to November 1989.  

At a February 2008 Decision Review Officer Hearing at the RO, 
the Veteran reiterated his contention that he fell aboard 
ship during a typhoon in service.  The Veteran reported that 
he did not seek treatment for his low back pain in service 
because if a Marine complained about such a problem, they 
would be given a bad detail.  After service he worked in a 
cabinet shop, then as a truck driver, then as a welder and 
then in construction digging ditches and "forming."  He 
noted that for construction work one did not need an 
education but only a strong back.  He would always "pull" 
his back though and would have to go to the chiropractor for 
treatment.  He would then go back to work but every time he 
felt really good and strong he would injure the back again.  
Thus, he saw chiropractors periodically during the 70s and 
80s.  He attempted to get treatment records pertaining to low 
back disability from the 70s and 80s but was informed that 
the records had been destroyed.  He also reported that he did 
provide the September 2005 private examiner with pertinent VA 
treatment records. Additionally, the Veteran reiterated that 
he did not receive Workmen's Compensation benefits as a 
result of the 1972 bridge collapse.  Further, the Veteran 
reported that he had recently been granted Social Security 
benefits, apparently on the basis of the September 2005 
private medical report.  

At his December 2008 Board hearing the Veteran reiterated 
that he fell aboard ship (the USS Catalina) in service during 
a typhoon (Typhoon Olga).  After the fall, he stated, he was 
taken down to the dispensary and given traction for about two 
hours.  He indicated that after the traction he was told to 
go back to duty.   

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  A change in 
diagnosis may be accepted as a basis for severance action if 
the examining physician or physicians or other proper medical 
authority certifies that, in the light of all accumulated 
evidence, the diagnosis on which service connection was 
predicated is clearly erroneous.  This certification must be 
accompanied by a summary of the facts, findings, and reasons 
supporting the conclusion.  38 C.F.R. § 3.105.  

Once service connection has been granted, 38 C.F.R. § 
3.105(d) provides that it can be withdrawn, but only after 
certain procedural safeguards have been complied with and the 
Secretary overcomes a high burden of proof.  See Baughman v. 
Derwinski, 1 Vet. App. 563, 566 (1991).  In effect, section 
3.105(d) places at least as high a burden of proof on the VA 
when it seeks to sever service connection as § 3.105(a) 
places upon an appellant seeking to have an unfavorable 
previous determination overturned.  Id.  

At the outset the Board notes that before service connection 
may be severed, VA must meet an extremely high burden of 
proof.  As mentioned above, the evidence must establish that 
the grant of service connection was clearly and unmistakably 
erroneous.  See 38 C.F.R. § 3.105 (2007).  In other words, 
the evidence must show that it is undebatable that service 
connection should not have been granted.  This is a much 
higher burden of proof than that which is necessary for 
simply denying a Veteran's affirmative claim for service 
connection.  In the latter case, all that is essentially 
required is that the evidence show that it is less likely 
than not that the disability in question was incurred in 
service or aggravated by service (i.e. that the preponderance 
of the evidence is against the service connection claim).  
See Gilbert, 1 Vet. App. 49, 55 (1990).

Regarding the Veteran's low back disability, the evidence 
does not meet the necessary higher burden of proof for 
severance.  Notably, the record contains two medical opinions 
of record, which actually support a grant of service 
connection.  The March 2003 VA medical opinion explicitly 
found that it was more likely than not that there was a 
relationship between the Veteran's current low back 
disability and his reported fall in service.  Also, although 
the September 2005 private medical opinion did not make such 
an explicit finding, it is clearly supportive of a medical 
nexus between current low back disability and the reported 
fall in service.  The Board does attach significantly more 
evidentiary weight to the September 2004 QTC physician 
opinion than to either of these supportive opinions as it was 
based on a thorough review of the claims file and 
specifically considered the extremely long gap in the record 
between separation from service and objective evidence of 
post service treatment for low back disability.  Even this 
opinion, however, only concluded that it was doubtful that 
the Veteran's low back disability was related to service.  
Such a finding would not meet the higher evidentiary 
threshold of undebatable evidence even if the other opinions 
tending to favor the Veteran's position were not of record.  

The Board must also consider the underlying question of 
whether it is established that the Veteran actually incurred 
a low back injury in service under the clear and unmistakable 
evidence standard.  In other words, given that the RO 
initially granted service connection, in order for the 
evidence of record to support severance it must show clearly 
and unmistakably that the fall in service did not occur.  In 
this regard, the Board notes that the Veteran is competent to 
provide testimony regarding whether he incurred a low back 
injury in service.  The Board does find his other testimony 
regarding whether or not he was injured and/or received 
workmen's compensation benefits of questionable credibility 
given its apparent contradictory nature and this in turn 
raises broader questions about the overall credibility of his 
testimony, including the fall.  As the general report of the 
fall aboard ship is not inherently implausible, however, and 
as the report has not been affirmatively contradicted by the 
record, the Board cannot find it undebatable that it did not 
occur.  

In summary, as there is at least some competent evidence of 
record to support all elements of the Veteran's claim for 
service connection (i.e. current disability, injury in 
service and a nexus between the two) the grant of service 
connection for low back disability is not clearly and 
unmistakably erroneous and severance of such grant was 
improper.  


ORDER

Severance of service connection for low back disability was 
improper and service connected compensation for low back 
disability is restored.


REMAND

In a June 2008 statement the Veteran indicated that he had 
begun receiving Social Security benefits along with 
Supplemental Security Income (SSI).  Records associated with 
the receipt of this income have not been made part of the 
claims file.  Although the Veteran may be receiving his 
Social Security benefits as a result of his age, his apparent 
receipt of SSI indicates that a determination was made that 
he is unable to work.  If that is the case, the SSI 
adjudication, along with the records relied upon to make it, 
is pertinent to the Veteran's claim for unemployability and 
must be obtained prior to final adjudication of the claim.  
See Murincsak v. Derwinski, 2 Vet.App. 363, 372 (1992).  
Thus, on Remand the RO should obtain a complete copy of all 
of the Veteran's records on file with the Social Security 
Administration.  On Remand, the RO should also update the 
record with any current treatment records for low back 
disability and provide the Veteran with an updated VA 
examination pertaining to whether he is unemployable due to 
his lone service connected low back disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for low back 
disability since December 2007 and should 
secure copies of complete records of the 
treatment or evaluation from all sources 
identified.

2.  The RO should contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the Veteran's records regarding SSA and 
SSI benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.

3.  Following the completion of the above, 
the Veteran should be scheduled for a VA 
medical examination to determine what 
effect his service- connected low back 
disability has on his ability to work.  
The claims file should be provided to the 
examiner for review in conjunction with 
the examination.  The examiner should 
state the level of functional impairment 
associated with the service connected low 
back disability.  The examiner also should 
provide an opinion concerning what effect 
the appellant's service connected low back 
disability has on his ability to work. All 
opinions expressed must be supported by a 
complete rationale.

4.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


